    Case 2:19-cv-00040 Document 14-5 Filed in TXSD on 02/15/19 Page 1 of 5



 

 

 

 

 

 

                                       

                                       




                       EXHIBIT 72

 

 

 
Case 2:19-cv-00040 Document 14-5 Filed in TXSD on 02/15/19 Page 2 of 5
Case 2:19-cv-00040 Document 14-5 Filed in TXSD on 02/15/19 Page 3 of 5
Case 2:19-cv-00040 Document 14-5 Filed in TXSD on 02/15/19 Page 4 of 5
Case 2:19-cv-00040 Document 14-5 Filed in TXSD on 02/15/19 Page 5 of 5
